Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 10, 2019

                                     No. 04-19-00356-CV

                         Richard BALDARAMOS and Rejuvya, LLC,
                                      Appellants

                                               v.

                        METAMORPHOSIS CONSULTING, LLC,
                                  Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-16894
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER
       Appellee’s brief is due on July 15, 2019. See TEX. R. APP. P. 38.6(b). Before the due
date, Appellee filed an unopposed motion for an extension of time to file Appellee’s brief until
August 14, 2019.
       Appellee’s motion is GRANTED. Appellee’s brief is due on August 14, 2019.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of July, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court